
	
		II
		112th CONGRESS
		1st Session
		S. 1808
		IN THE SENATE OF THE UNITED STATES
		
			November 3, 2011
			Mr. Coons (for himself
			 and Mr. Graham) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality
		  Act to toll, during active-duty service abroad in the Armed Forces, the periods
		  of time to file a petition and appear for an interview to remove the
		  conditional basis for permanent resident status, and for other
		  purposes.
	
	
		1.Tolling periods of time to
			 file petition and have interview for removal of condition
			(a)In
			 generalSection 216 of the
			 Immigration and Nationality Act (8 U.S.C. 1186a) is amended—
				(1)by redesignating
			 subsection (g) as subsection (h); and
				(2)by inserting after
			 subsection (f) the following:
					
						(g)Service in Armed
				Forces
							(1)Filing
				petitionThe 90-day period described in subsection (d)(2)(A)
				shall be tolled during any period in which the alien spouse or petitioning
				spouse is a member of the Armed Forces of the United States and serving abroad
				in an active-duty status in the Armed Forces. The petition under subsection
				(c)(1)(A) may be filed during such active-duty service at any time after the
				commencement of such 90-day period.
							(2)Personal
				interview
								(A)In
				generalThe 90-day period described in subsection (d)(3) shall be
				tolled during any period of time in which the alien spouse or petitioning
				spouse is a member of the Armed Forces of the United States and serving abroad
				in an active-duty status in the Armed Forces.
								(B)Savings
				provisionNothing in this paragraph may be construed to prohibit
				the Secretary of Homeland Security from waiving the requirement for an
				interview under subsection (c)(1)(B) pursuant to the Secretary’s authority
				under subsection
				(d)(3).
								.
				(b)Conforming
			 amendmentsSection 216 of the Immigration and Nationality Act
			 (8 U.S.C.
			 1186a) is amended—
				(1)by striking
			 Attorney General each place such term appears and inserting
			 Secretary of Homeland Security;
				(2)in subsection
			 (a)(1)—
					(A)by striking
			 (as defined in subsection (g)(1)); and
					(B)by striking
			 (as defined in subsection (g)(2));
					(3)in subsection
			 (c)(1)(B), by striking Service and inserting Department
			 of Homeland Security; and
				(4)in subsection
			 (d)—
					(A)in paragraph
			 (2)(A), by inserting and subsection (g)(1) after
			 subparagraph (B); and
					(B)in paragraph
			 (3)—
						(i)by striking
			 The interview and inserting Except as provided in
			 subsection (g)(2), the interview; and
						(ii)by
			 striking Service and inserting Department of Homeland
			 Security.
						2.Compliance with
			 PAYGOThe budgetary effects of
			 this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of
			 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the
			 Committee on the Budget of the
			 Senate, provided that such statement has been submitted prior
			 to the vote on passage.
		
